PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/320,619
Filing Date: 25 Jan 2019
Appellant(s): Cryovac, LLC



__________________
Jason Womer
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 07 Jul. 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07 Feb. 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 6-8, 10, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claims 1, 6-8, 10, 12, 14-15, 17, and 21, Beckwith teaches a multilayer film having passive and active oxygen barrier layers (Abstract).  Beckwith teaches that the active oxygen barrier layer [barrier layer] is sandwiched between two opposing passive oxygen barrier layers [outer barrier layers] (paragraph 0026).  The active oxygen barrier layer contains polyamide (nylon) or EVOH (paragraphs 0027 and 0046) and transition metal salts (paragraphs 0013-0016), and the salts are an oxygen absorber (paragraphs 0005-0006, 0013).  Beckwith teaches that the two passive oxygen barrier layers comprise polyamide (paragraph 0010), such as nylon 6 (paragraph 0062).  Beckwith teaches that his sealant layers (outer layers) are for heat sealing the laminate to another object and this layer contains polyethylene (paragraphs 0064-0067).  Beckwith also teaches the inclusion of an outer abuse layer (paragraph 0032, Item 14 in Figure 3).  The sealant layer and abuse layer are attached via tie layers (Items 28, Figure 3) to the upper and lower passive barrier layers (Items 20, 22, Figure 3).  Beckwith teaches that his multilayer film may include one or more intermediate layers, such as adhesive layers (paragraph 0012).
Given that Beckwith teaches that the passive oxygen barrier layers (Items 20, 22) can be the same as the active oxygen barrier layer (Item 18) (paragraph 0059), given that the active oxygen barrier contains polyamide (paragraph 0046), and given that the passive oxygen barrier layers comprise polyamide such as nylon 6 (paragraph 0062), it would have been obvious to one of ordinary skill in the art to use nylon 6 as the polyamide in the active oxygen barrier layer 18.
Beckwith does not limit the position of the intermediate adhesive layers in the film, therefore, it would have been obvious to one of ordinary skill in the art to include adhesive or tie layers between the passive oxygen barrier layers (Items 20, 22) and the oxygen barrier layers, and thereby arrive at the claimed multilayer film.
Beckwith teaches the oxygen barriers may include depositions of silica and alumina (paragraph 0059).
Therefore, Beckwith discloses abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier corresponding to claimed inorganic barrier layer, passive oxygen layer (Item 20) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) corresponding to claimed first passive outer layer, tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.  Layers 20/18/22 of Beckwith correspond to the claimed central core layer.
Beckwith does not disclose the support layer for the oxide depositions, the inclusion of pigment in the outer barrier sealant layer or central core layer, or (second) tie layer disposed between the central core layer and the inorganic core layer.
Komada teaches a CVD-deposited silicon oxide gas barrier film on a base material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vapor-deposited SiOx on a base material as the silica taught by Beckwith in the food package laminate taught by Beckwith.  Komada teaches that his silicon oxide film has extremely excellent gas barrier properties (Abstract). 
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for food packaging of products that are sensitive to light (page 1, lines 28-31).  Siard teaches that the titanium dioxide should be present in the amount of 0.5 to 30 wt.% (page 1, lines 57-59) and the carbon black should be present in the amount of 0.01 to 20 wt.% (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught by Siard in the food package laminate taught by Beckwith in view of Komada.  Siard teaches that the combination of the two pigments in the two different layers inhibit all light radiation and the effect of this radiation on the contents of the container is zero (page 1, lines 42-44). 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada including the passive oxygen barrier layers (Items 20, 22), so the placement of one of the two pigments in each of the outer layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.
Therefore, Beckwith does not limit the position of the adhesive layer in the film, so it is the examiner’s position that one of ordinary skill in the art would recognize that tie layers/adhesive layers on both sides of the inorganic-polymer layers of Komada would be an obvious variant of the laminate taught by Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed configuration, with a tie/adhesive layer between the passive oxygen barrier (outer barrier) and the inorganic core layer.
Therefore, Beckwith in view of Komada and further in view of Siard disclose abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier corresponding to claimed inorganic barrier layer, support layer (from Komada), tie layer corresponding to claimed second tie layer, passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer, tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.  Layers 20/18/22 of Beckwith correspond to the claimed central core layer, while the oxygen barrier of Beckwith/support layer of Komada corresponds to the claimed inorganic core layer.
Regarding claim 16, Beckwith in view of Komada in view of Siard teaches the elements of claim 10.
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada and further in view of Siard, so the placement of the two pigments in one of the outer layers and one of the tie layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.
Regarding claims 19 and 20, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 10, and Beckwith teaches the use of a tie layer between the abuse layer (Item 14) and the rest of the laminate (paragraph 0061).  Beckwith teaches that his tie layers have the same composition, given that Beckwith assigns the two tie layers in Figure 3 the same Item number (paragraph 0061 and Figure 3).  Beckwith teaches that his multilayer oxygen barrier component comprises at least one of 1) an active oxygen barrier layer sandwiched between two passive oxygen barrier layers or 2) a passive oxygen barrier sandwiched between two active oxygen barrier layers (paragraph 0026); thus, Beckwith teaches his multilayer film may have two of these three-layer structures (central core layers).  Beckwith teaches that his multilayer film may include one or more intermediate layers, such as adhesive layers (paragraph 0012).  Therefore, since Beckwith does not limit the position of the intermediate adhesive layers in the film, it would have been obvious to one of ordinary skill in the art to include adhesive or tie layers on the central core layers.
Therefore, it would have been obvious to one of ordinary skill in the art based on the teaching of Beckwith, Komada, and Siard, to place the inorganic core layer between the two central layers and thereby arrive at the claimed invention, absent evidence that the arrangement of these groups of layers results in performance difference.
Specifically, the resulting structure of  Beckwith in view of Komada and Siard would be abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer corresponding to another first tie layer, first central core layer (i.e. passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer), tie layer (Item 28) corresponding to another second tie layer, oxygen barrier corresponding to claimed inorganic barrier layer, support layer (from Komada), tie layer corresponding to claimed second tie layer, first central core layer (i.e. passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer), tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.
Regarding claim 21, Beckwith in view of Komada in view of Siard teaches the elements of claim 1, and Beckwith teaches that the two passive oxygen barrier layers (passive outer barrier layers) comprise polyamide (paragraph 0010), such as nylon 6 (paragraph 0062).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Tabor et al. (US Patent 4,950,541, published 21 Aug 1990, hereinafter Tabor).
Regarding claim 9, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 8.
Beckwith in view of Komada and further in view of Siard does not disclose the inclusion of maleic anhydride modified linear low density polyethylene (LLDPE) in his passive oxygen barrier layers (outer barrier layers).
Tabor teaches maleic anhydride grafts of LLDPE are useful as a blend component with polyamide (Abstract and col. 9, lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blend the maleic anhydride-modified LLDPE into polyamide as taught by Tabor in the passive oxygen barrier layers (outer barrier layers) of the food package laminate taught by Beckwith in view of Komada and further in view of Siard.  Tabor teaches that the modified LLDPE improves the adhesive properties of the polyamide (col. 9, lines 62-65). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Topolski et al. (US Patent 6,004,660, published 21 Dec. 1999, hereinafter Topolski).
Regarding claim 18, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 17.
Beckwith in view of Komada and further in view of Siard does not disclose the inclusion of a second inorganic core layer.
Topolski teaches a composite film structure as an oxygen barrier that contains two inorganic layers composed of silicon dioxide or aluminum oxide each deposited on support substrates (Abstract and col. 4, lines 31-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two inorganic core layers as taught by Topolski in the packaging laminate taught by Beckwith in view of Komada and further in view of Siard.  Topolski teaches that the composite film with two inorganic layers provides unexpected oxygen barrier properties compared to the additive barrier properties of the individual layers forming the overall final structure (col. 3, lines 23-28). 


(2) Response to Argument

Appellant argues that none of the art of record suggests the film structure disclosed in claim 1.
As a reference for the discussions below, the film structure disclosed in claim 1, as illustrated by the figure below, is a multilayer laminate comprising one inorganic barrier layer and five other layers, in which the barrier layer comprises ethylene vinyl alcohol, the inorganic barrier layer comprises either silicon oxide or aluminum oxide, and the outer barrier sealant layer comprises a pigment.  

Inorganic
core
layer
Inorganic barrier layer

Support layer

Tie layer
Outer
barrier
sealant
layer
Central
core
layer
Second passive outer barrier layer


Barrier layer


First passive outer barrier layer


Some of the dependent claims of the present invention include limitations involving additional layers in further embodiments of the claimed multilayer laminate.

Appellant argues that the sentence in paragraph 0059 of Beckwith:
“Additional oxygen barriers include metal foil layers, metal coatings, depositions of metal, metal oxides such as silica (SiOx), alumina, nano clays and vermiculite can also provide oxygen barrier properties.”
is to be interpreted that these oxygen barriers can be used as one of the oxygen barrier layers 20 and 22; therefore, Beckwith teaches three barrier layers, not the four required in claim 1.
However, it is the examiner’s position that nanoclays and vermiculite cannot be used as stand-alone passive oxygen barrier layers in a multilayer laminate; therefore, it is the examiner’s position that this list by Beckwith are additional components that can be added to act as oxygen barriers in addition to the polymeric oxygen barrier layers 20 and 22.
Further, Beckwith teaches in paragraph 0061 that his “multilayer film may also include one or more additional layers such as moisture barrier layer(s)…”
As presented above, Komada teaches a CVD-deposited silicon oxide gas barrier film on a base material (Komada, Abstract), and he teaches that his silicon oxide film on a base material has extremely excellent gas barrier properties (Abstract).  As discussed in the Office Action mailed 07 Feb. 2022, the improvement in gas barrier performance by the inclusion of an inorganic ceramic layer on a polymeric substrate is well-known in the arts (Jones, US Patent 3,442,686, published 06 May 1969).
Thus, the multilayer film of Beckwith using Komada’s CVD-deposited silicon oxide film on a base material as the additional oxygen barrier taught by Beckwith has the same layer structure as claim 1.  


    PNG
    media_image2.png
    680
    664
    media_image2.png
    Greyscale

32 – second outer layer
28 – adhesive layer
16 – multilayer oxygen barrier
20 – passive oxygen barrier layer
18 – active oxygen barrier layer
22 – passive oxygen barrier layer
28 – adhesive layer
12 – sealant layer

Therefore, Beckwith in view of Komada and further in view of Siard disclose abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier comprising silica and alumina corresponding to claimed inorganic barrier layer (as disclosed in paragraph 0059 of Beckwith and in Abstract and paragraph 0067 of Komada), support layer (from Komada), tie layer corresponding to claimed second tie layer, passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer, tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.  Layers 20/18/22 of Beckwith correspond to the claimed central core layer, while the oxygen barrier of Beckwith (paragraph 0059)/support layer of Komada corresponds to the claimed inorganic core layer.  Beckwith does teach four barrier layers – inorganic barrier layer as taught by paragraph 0059, two passive oxygen layers (20, 22), and active oxygen barrier layer (18).

Appellant argues that the inclusion of pigment in the outer barrier sealant layer results in films with better performance as demonstrated by appellant’s data on multilayer films with and without pigment.
However, as presented above, Beckwith in view of Komada and further in view of Siard teaches the claimed invention, including having pigment in the outer barrier sealant layer.
Further, appellant is comparing the performance of film 1 with films 4 and 5 and basing the difference in performance on the presence of pigment(s), whereas, as shown in the Table 8 of appellant’s specification (reproduced below), film 1 and 5 have a different number of layers, and none of their ten or more layers are the same composition between the two films.  Film 4 is a commercially available film with no core layer having an inorganic barrier layer, no other layers having pigment fillers, or any layers having an oxygen scavenger (appellant’s specification, page 24, lines 4-6); no other information is provided on the number of layers in Film 4 nor the composition of its layers.  Therefore, there is not a proper side-by-side comparison.  The significant differences in the composition of films 1 and 5 were pointed in the Office Actions mailed 16 Jul 2021, 12 Oct. 2021, and 07 Feb. 2022.  Appellant has yet to address this issue. 


    PNG
    media_image3.png
    821
    1198
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    859
    599
    media_image4.png
    Greyscale


Additionally, the data is not commensurate in scope with the scope of the present claims given that the layers in the examples each comprise specific components, while the presently claimed layers are much broader in scope.
Appellant argues that no motivation is provided to dispose the filler in the sealant layer.
However, as presented above, Siard teaches the inclusion of two different pigment in two different layers (Abstract) in laminates for food packaging of products that are sensitive to light (page 1, lines 28-31).  It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada including the passive oxygen barrier layers (Items 20, 22), so the placement of one of the two pigments in each of the outer layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention.
Appellant argues that the rejection of record relies upon improper hindsight reconstruction.
However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As mentioned above, the improvement in gas barrier performance by the inclusion of an inorganic ceramic layer on a polymeric substrate is well-known in the arts (Jones, US Patent 3,442,686, published 06 May 1969).
Appellant argues that Tabor merely teaches a broad teaching of polymers may be beneficially blended with other polymers to produce blends having enhanced adhesive and cohesive properties, and this broad disclosure lacks the specificity to teach one of ordinary skill in the art to arrive at the claimed invention.  [Note: claim 9 requires that one or the other passive outer barrier layers comprise a maleic anhydride modified LLDPE.]
However, Tabor teaches maleic anhydride grafts of LLDPE are useful as a blend component with polyamide for improving the resins adhesive properties (Abstract and col. 9, lines 55-65), and Beckwith teaches that his passive outer barrier layers comprise polyamide.  Therefore, it would have been obvious to one of ordinary skill in the art to include some maleic anhydride grafts of LLDPE in the polyamide of the passive outer barrier layers; and thereby, arrive at the claimed invention.
Appellant argues that Topolski is non-analogous art, as it relates to vacuum panel insulation structures, and not the packaging applications as disclosed by the instant claims.
However, Topolski’s invention is directed to multilayer structures comprising vacuum-deposited inorganic layers and several polymer layers for which the oxygen transmission rate is a key performance factor (Topolski, Abstract and col. 4, lines 31-34).  Topolski teaches that to obtain his desired oxygen transmission rate his multilayer structure must have two inorganic layers (Topolski, col. 4, lines 23-47).  Beckwith and Topolski both teach multilayer laminates with low oxygen transmission rates; therefore, Beckwith and Topolski are analogous arts. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

Conferees:   
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.